Case 1:18-cr-00398-RRM-ST Document 103 Filed 05/27/20 Page 1 of 2 PageID #: 357

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 NEM                                                271 Cadman Plaza East
 F. #2017R00089                                     Brooklyn, New York 11201



                                                    May 27, 2020
 By ECF

 The Honorable Roslynn R. Mauskopf
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

               Re:     United States v. Melvi Amador-Rios et al.
                       Criminal Docket 18-398 (S-3) (RRM)

 Dear Judge Mauskopf:

                 The government submits this letter to provide the Court with an update on the
 status of the above-captioned matter. As the Court is aware, on September 12, 2019, a grand
 jury sitting in this district returned a third superseding indictment charging defendants Melvi
 Amador-Rios, Luis Rivas and Josue Leiva with, among other crimes, the May 16, 2017 murder
 of Julio Vasquez, in violation of Title 18, United States Code, Section 1959(a)(1). The penalty
 for this crime is a mandatory life sentence or death. After the third superseding indictment
 was returned, capital counsel and learned counsel were appointed for Amador-Rios, Rivas and
 Leiva. 1

               Counsel for the death-eligible defendants intend to submit mitigation reports to
 the government in connection with the government’s process for determining whether to seek
 the death penalty against any of the defendants. Defense counsel have advised the government
 that they have retained mitigation experts and have begun compiling information and
 documents relevant to their submissions. Prior to the current global COVID-19 pandemic,
 defense counsel for Amador-Rios and Leiva anticipated being able to submit their mitigation
 reports in September 2020. According to defense counsel, however, the current national
 emergency has negatively impacted their ability to complete their mitigation submissions by,
 among other things, limiting counsel’s and their mitigation expert’s ability to speak with their
 clients and preventing the collection of relevant documents both in the United States and

        1
               At the status conference on December 17, 2019, Rivas requested that his capital
 counsel and learned counsel be relieved. The Court granted Rivas’ request, and on February
 10, 2020, appointed new capital counsel and learned counsel for Rivas.
Case 1:18-cr-00398-RRM-ST Document 103 Filed 05/27/20 Page 2 of 2 PageID #: 358




 abroad. Defense counsel have advised the government that they may be able to finalize their
 mitigation submissions by the end of the year. Given the ongoing uncertainty regarding the
 global pandemic and when the issues discussed above that have negatively impacted this
 process will be resolved, defense counsel have informed the government that this is only an
 estimate and that they are not able to predict with certainty when they will be able to finalize
 their mitigation submissions. Once the mitigation reports are submitted to the government, it
 will review them expeditiously to move the process forward.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:         /s/
                                                    Nadia E. Moore
                                                    Assistant U.S. Attorney
                                                    (718) 254-7000




                                                2
